Citation Nr: 9920755	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-06 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for benign hyalinized 
fibrosis, right lung, with pleural thickening, claimed as 
secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's claim on 
appeal.  The veteran, who had active service from October 
1965 to October 1967, appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
benign hyalinized fibrosis, right lung, with pleural 
thickening, claimed as a result of exposure to herbicides, is 
not supported by cognizable evidence showing that such a 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
benign hyalinized fibrosis, right lung, with pleural 
thickening, claimed as a result of exposure to herbicides, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that recently diagnosed benign 
hyalinized fibrosis of the right lung, with pleural 
thickening, is secondary to exposure to herbicides in 
service.  He maintains that his physicians have informed him 
that the disorder could have been caused by exposure to Agent 
Orange and that while in service, he passed through 
defoliated areas in Phu-Ven, Vietnam, 50 miles north of 
Saigon.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), which 
provides for presumptive service connection, does not 
preclude establishing service connection on principles of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1045 
(Fed.Cir. 1994).  Therefore, the Board will consider the 
appellant's claims on both a presumptive basis and a direct 
basis.

Service connection is presumed for a number of diseases 
arising in veterans who have been determined to have been 
exposed to Agent Orange.  However, this list of diseases does 
not include either hyalinized fibrosis of the lung, or 
pleural thickening.  See 38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307; 3.309(e) (1998).  The inclusion of 
certain diseases, as opposed to others, within this list 
reflects a determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical evidence, that there 
exits a positive association between (A) the occurrence of 
those diseases in humans and (B) the exposure of humans to an 
herbicide agent.  See 38 U.S.C.A. § 1116(b)(1).  Moreover, 
the Secretary, under the authority granted by the Agent 
Orange Act of 1991, specifically has indicated that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for a number of diseases for which the 
Secretary has not specifically determined a presumption of 
service connection applies.  See 61 Fed. Reg. 41442-41449 
(1996).  

In view of the fact that neither hyalinized fibrosis of the 
lung, nor pleural thickening are included among the 
presumptive diseases for Agent Orange, under 38 C.F.R. 
§§ 3.307, 3.309(e), the Board must next determine whether 
service connection for these disorders is warranted on a 
direct basis.  Combee, 34 F.3d 1039, 1045.

At this point, before reaching the merits of the veteran's 
claim, the threshold question which must be answered in this 
case is whether the veteran has presented a well grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The veteran's claim does not meet two of the three 
requirements for a well grounded claim and his claim must 
therefore be denied.  Service medical records noted no 
complaints of or treatment for any lung or respiratory 
disorder.  The veteran's separation examination report noted 
no abnormality of the lungs and he denied a history of 
shortness of breath, or pain or pressure in the chest.  
Private treatment records from August 1997 noted a diagnosis 
of chest pain with right pleural thickening.  A biopsy was 
performed and the diagnosis of benign hyalinized fibrosis was 
rendered.  The etiology of the disorder was not provided.

The veteran argues that his doctors to him the disorders 
affecting his lungs could have been caused by exposure to 
agent orange.  However,  the United sates Court of Appeals 
for Veterans Claims has held that what a layman says a 
physician told him is too imprecise and often attenuated when 
filtered through his mind and he attempts to relate the 
information.  Such statements are insufficient to well ground 
the claim.  Of course, the veteran may obtain written 
statements from the doctors and forward them to the RO for 
the purpose of reopening his claim.   

Because of the lack of evidence of any lung disorder in 
service, as well as the lack of any competent evidence of a 
nexus or link between either hyalinized fibrosis of the lung, 
or pleural thickening, and his period of service, the 
veteran's claim is not well grounded and must be denied.


ORDER

Entitlement to service connection for benign hyalinized 
fibrosis, right lung, with pleural thickening, claimed as 
secondary to exposure to herbicides, is denied.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

